Citation Nr: 0719430	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-41 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to an initial compensable rating for tinea 
pedis.

2. Entitlement to an initial compensable rating for 
pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to December 
1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, that granted service connection for 
tinea pedis and pseudofolliculitis barbae. Noncompensable 
ratings were assigned for each disability, from December 29, 
2000.

In March 2006, the veteran provided testimony at a hearing 
conducted in Washington, D.C. before the undersigned.

Because both claims of entitlement to higher evaluations 
arise from the initial grant of service connection, separate 
ratings potentially can be assigned for separate periods of 
time following the December 29, 2000, effective date of 
service connection, based on the facts found, a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119 (1999).

As noted as part of a March 2006 letter from the veteran's 
accredited representative, during the March 2006 hearing the 
veteran withdrew two issues, entitlement to increased ratings 
for sinusitis and migraine headaches, which had been 
developed for appellate review.


FINDINGS OF FACT

1.  The veteran's tinea pedis is currently controlled by 
topical medication and does not more nearly approximate a 
disability characterized by exfoliation, exudation, itching, 
or involve an exposed surface or extensive area.  

2.  From the December 29, 2000 to October 30, 2006, the 
veteran's PFB was controlled by medication and did not more 
nearly approximate a disability characterized by exfoliation, 
exudation, itching involving and exposed surface or extensive 
area.  

3.  As of October 31, 2006, the veteran's PFB is currently 
controlled by topical medication and affects an exposed 
surface area of 10 percent.  However it does not more nearly 
approximate a disability characterized by constant exudation, 
constant itching, extensive lesions, or marked disfigurement, 
and does not require systemic therapy or immunosuppressive 
drugs.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 
(2002, 2006) (as in effect prior to, and on and after, Aug. 
30, 2002).

2.  From the December 29, 2000 to October 30, 2006, the 
criteria for a compensable evaluation for PFB have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 5107 (West 2002); 
38 C.F.R. § 4.118, DC 7899-7817 (2002, 2006) (as in effect 
prior to, and on and after, Aug. 30, 2002).

3.  As of October 31, 2006, the criteria for a 10 percent 
evaluation for PFB were met.  38 U.S.C.A. §§ 1155, 5103, 
5103(a), 5107 (West 2002); 38 C.F.R. § 4.118, DC 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected tinea pedis is currently 
evaluated as noncompensably disabling pursuant to DC 7806 and 
his service-connected PFB is also evaluated as noncompensably 
disabling pursuant to DC 7817.  38 C.F.R. § 4.71a.

The Board notes that, effective August 30, 2002, new 
regulations were promulgated concerning ratings for skin 
disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 38 U.S.C.A. § 5110(g).

Under DC 7817 of the old Rating Schedule provisions for 
evaluating skin disorders, a note provides that disabilities 
evaluated under codes 7807 through 7819 are to be rated by 
analogy to eczema, under DC 7806.  38 C.F.R. § 4.118 (2002).  

Under DC 7806, a 10 percent rating is assigned for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118 (2002).  

From August 30, 2002, DC 7806 provides that a 10 percent 
rating is assigned for at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
evaluation will be assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed area is affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation will be assigned for 
dermatitis that covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
with constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118 (2006).

Under the new version of DC 7817, a 10 percent rating is 
warranted for exfoliative dermatitis where there is any 
extent of involvement of the skin, and; systemic therapy such 
as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
warranted for any extent of involvement of the skin, and; 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-waive ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating is 
assigned where there is generalized involvement of the skin 
without systemic manifestations, and; constant or near- 
constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-waive ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period.  38 C.F.R. § 4.118 (2006).

Facts and Analysis

In a September 2002 rating action, service connection was 
granted for PFB and tinea pedis.  Separate noncompensable 
evaluations were assigned, effective December 29, 2000.  The 
veteran disagreed with the evaluations assigned.

In support of his claim is an August 2002 skin examination.  
The veteran reported that during basic training he noticed 
itchy red skin between his toes and that the interdigital 
skin was macerated.  The symptoms were diagnosed as Athlete's 
foot and treated with medicated cream.  He stated that he 
also developed "raisins" on the sides of his feet, his 
groin and buttocks.  The lesions were sometimes drained and 
treated with antibiotics.  During service he was given a 
shaving profile for pseudofolliculitis barbae (PFB).  Post 
service he has been treated for a localized lesion on the 
buttocks that was drained.  He advised to use over-the-
counter medications to treat his foot fungus and currently 
uses a generic antifungal cream.  The PFB flares any time he 
shaves closely.  

On examination the skin of the left sole was scaly, with 
scales extending to the lateral aspect in a moccasin 
distribution.  The fourth toenail was hyperkeratotic and 
dystrophic.  The skin on the groin was hyperpigmented with 
one perifollicular non-inflamed papule in the area.  There 
were no other cystic or inflammatory lesions present on the 
skin.  The skin on the beard was within normal limits.  The 
diagnoses were tinea pedis affecting the left foot with 
onychomychosis affecting the fourth toenail; 
folliculitis/furunculosis under good control with one lesion 
in the groin and postinflammatory hyperpigmentation, and PFB 
under good control.  

Additional VA clinical records dated between March 2004 and 
May 2006 show periodic treatment for recurrent PFB and 
onychomycosis.  Clinical findings included blackened fifth 
toenails on both feet, ingrown facial hairs and a rash in the 
left axilla which seemed most consistent with tinea.  There 
were multiple areas of subtle hyperpigmentation in the area 
of the beard consistent with the veteran's reported history 
of continued outbreaks of PFB.  The most recent evaluation in 
September 2005 revealed bumps and discoloration of the face.  
The bumps were small and located on shaving areas of the face 
and neck.  The bumps were pus-filled and would enlarge over 
time with occasional erythmatous and tenderness.  There was 
also puritis in shaving areas of the face.  On examination 
there were multiple hyperpigmented papules over hair 
follicles along the jaw and right side of neck, which were 
one centimeter round, firm and tender. 

As noted in the Introduction, the veteran appeared at a 
Central Office hearing before the undersigned in March 2006.  
His testimony was consistent with the complaints reported 
during VA examination and outpatient evaluations.

Pursuant to a July 2006 Board remand, the veteran underwent 
recent VA examination in October 2006.  He complained of 
razor bumps from shaving and that summer was worse than other 
times of the year.  Treatment has consisted of antibiotics 
and steroid cream.  The examiner noted the veteran was last 
seen in September 2005 for PFB and minimal tinea pedis.  

On examination there were a few torpid papules on the right, 
front and left sides of the neck.  The amount was described 
as minimal with one or two in each of these areas.  The 
cheeks were quite clear and there was no evidence of any 
infection in the mustaches area of the face.  The clinical 
impression was PFB, with an exposed surface area of 10 
percent and body surface area of one percent.  

Examination of the feet was negative for evidence of 
onychomycosis of the toenails.  The toenails were within 
normal limits with minimal scaling between the fourth and 
fifth toes on the left foot.  The plantar surface looked 
within normal limits with minimal xerosis and/or tinea in the 
left ankle area.  The clinical impression was tinea pedis 
with an exposed surface of 0 percent and body surface area of 
four percent.  

Tinea Pedis

Based upon the evidence, the veteran's current disability 
picture resulting from his tinea pedis does not meet or 
approximate the requirements for a compensable evaluation 
under the old rating criteria.  Although in 2002, VA 
examination showed some scaling, confined primarily to the 
left foot, this was neither an exposed surface nor an 
extensive area.  Also more specific information as to the 
extent of the tinea pedis was not provided.  There were no 
complaints or clinical findings of systemic or nervous 
manifestations, exudation, itching, extensive lesions, 
ulceration, exfoliation, crusting or disfigurement.  In fact, 
none of the symptomatology which would allow for the 
assignment of a compensable disability rating had been 
reported.  

The pertinent evidence dated after 2002 consists of 
outpatient evaluations and clinical findings from the 2006 VA 
examination.  These records show that although topical creams 
have been used, the veteran has never required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  Beyond that, again there is no evidence that large 
portions of his anatomy were involved (the skin condition is 
predominantly confined to the fourth and fifth toenails and 
left ankle area), with less than 5 percent of the entire body 
affected.  While the Board has noted the veteran's 
complaints, given the limited objective findings on 
examination, a compensable evaluation for tinea pedis under 
the regulations in effect prior to, as well as on and after, 
August 30, 2002, is not warranted.

Pseudofolliculitis Barbae

Likewise based upon the evidence, the veteran's current 
disability picture resulting from his PFB do not meet or 
approximate the requirements for a compensable evaluation 
under the old rating criteria.  Review of the medical 
evidence reveals very few, if any, recent clinical findings 
attributable to PFB, including when the veteran underwent a 
VA dermatological examination in 2002, which noted the PFB 
was under good control.  There was no evidence of 
exfoliation, exudation or itching involving an exposed 
surface or extended area.  

Evidence relevant to the current level of severity of the 
veteran's PFB primarily shows no more than occasional flares 
which tend to increase during the summer months.  Although 
the veteran used topical medication and antibiotics, there is 
no indication that he has required systemic therapy such as 
corticosteroids or immunosuppressive drugs.  However, during 
VA examination on October 31, 2006, clinical findings 
approximating the assignment of a 10 percent rating under the 
current version of DC 7806 are noted.  On this date while the 
VA examiner found only minimal symptomatology in the beard 
area, it affected an exposed surface area of 10 percent.  
Therefore, the veteran meets the schedular criteria for a 10 
percent rating effective the date of the examination first 
showing the increase in pathology.

The veteran does not meet the next higher evaluation under DC 
7806, as there is no evidence of constant exudation or 
itching, extensive lesions or marked disfigurement nor does 
the condition affect more than 20 percent of the entire body 
or exposed surface areas, or require systemic therapy such as 
corticosteroids, or other immunosuppressive drugs.  Moreover 
a 30 percent rating is not warranted under new DC 7817 as 
systemic therapy is not shown to have been required for any 
duration.  

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.  To 
whatever extent he contends that higher evaluations are 
warranted at any time during the appeal period, the Board 
finds that the evidence preponderates against the claims for 
higher ratings for the veteran's tinea pedis and PFB, the 
benefit-of-the-doubt doctrine is inapplicable, and the 
increased ratings, other than these assigned here, must be 
denied.  38 U.S.C.A. § 5107(b).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in February 2001 and October 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  For example, by letter issued in 2006, the veteran 
was told that he must submit evidence showing that his 
disabilities had increased in severity, and since the claims 
are being denied, any such effective date questions are moot.  
The veteran has had ample opportunities to meaningfully 
participate in the adjudicative claims process.  Any error or 
deficiency in this regard is harmless, and not prejudicial to 
the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

An initial compensable rating for tinea pedis is denied.

An initial compensable evaluation for PFB from December 29, 
2000 to October 30, 2006, is denied.

Entitlement to a 10 percent rating, but no more, for PFB, 
from October 31, 2006 is granted subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


